DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is responsive to the amendments filed on 12/1/20.
Claims 1, 4-10, 12-20, and 24-26 are pending.

Response to Arguments
	The applicant argues that the cited references to not teach “responsive to receiving the first user input causing execution of a command corresponding to the graphic image to label, in text form, an excerpt of the group conversation with a discourse act note corresponding to the graphic image.” 
	Upon further consideration, the examiner respectfully disagrees.
	Yang clearly discloses a discourse act note of a textual annotation corresponding to the graphic image of a text-based annotation function of the textual graphic image of the interactive icon of the user interface (figs. 2 and 3). That is, Yang discloses a graphic image (e.g., graphic icons including images of corresponding annotations, graphic images 121 to 128 (fig. 2)) upon which a user bases a selection, causing execution of a command corresponding to the selected graphic image to label in a manner further corresponding with the selected graphic image, such as to perform a textual annotation based on the selected graphic image 123 (fig. 3); for instance, Figs. 9 and 12 shows labeling the group conversation with a textual discourse act note 165; text annotation 165 as entered in Figs 2 and 3. That is, selection of text input button 123 results in a text annotation for annotating a portion of the group conversation [0017] corresponding with the selection performed on the graphic icon including an image 
	In particular, Yan teaches responsive to receiving the first user input (user selection of a graphic icon such as user finger/touch of graphic icons 122 to 127 (fig. 2)) causing execution of a command corresponding to the graphic image (the selection of the graphic image 123 indicating a textual annotation, such as the textual annotation performed on the group conversation (fig. 3)) to label, in text form (cause for performing a textual label such as “It isin the wiki” (fig. 3)), an excerpt of the group conversation (a labeled group conversation excerpt such as that of Jeff labeled with “It is in the wiki” (fig. 3)) with a discourse act note (e.g., “It is in the wiki” (fig. 3)) corresponding to the graphic image (the discourse act note “It is in the wiki” corresponds with (e.g., matches) the selected graphic icon 123 in that it is performed as a label in text form rather than, for instance, a graphical drawing corresponding to a different graphic image such as the graphic image of a free form drawing, a rectangle, or an ellipse (figs. 2 and 3)).

	Claims 8 and 15 are rejected based on a similar rationale. Thus, the claims stand rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claim 1, 4, 5, 7, 8, 9, 12, 14, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirukovalluru et al. (US 20180012598, Herein “Thirukovalluru”) in view of Lee et al. (US 20110320373, Herein “Lee”) in view of King et al. (US 20170154541, Herein “King”) in view of Yang et al. (US 20170351650, Herein “Yang”).
Regarding claim 1, Thirukovalluru teaches a computer-implemented method for providing a human-machine interface for collaborative summarization of a group conversation (summary generation of a real-time conversation (abstract; [0006])), the method comprising:
presenting the group conversation in the human-machine interface (fig. 5D shows an ongoing group chat section in a human-machine interface (figs. 1 and 2));
receiving a first user input (a request to automatically extract features and identify features from a group conversation including conversation features (e.g., problem identification) in addition to whether or not an identified feature corresponds to a summary phrase ([0061] to [0064]) such that a subsequent and second user input may be a request to trigger the generation of a summary of content within a group conversation, such as within a segment of a conversation, based on the first user input (i.e., identification of conversational features and annotations of conversation excerpts); furthermore, the requests may be specifically requested by user input or the generation of the summary content may be triggered at every turn in the real time conversation [0041]; human-machine interface (figs. 1 and 2));
responsive to receiving the first user input….label, in text form, an excerpt of the group conversation (based on a real time group conversation [0059], determine (i.e., annotate) features of the conversation by labeling first features corresponding to one or more key phrases, the key phases may be indicative of at least one or more queries, requests, complaints, recommendations, responses, solutions, etc. [0060]; text pattern excerpts [0061]) with a discourse act note (excerpts identified/annotated as queries, requests, complaints, etc., associated with each of the real time conversations ([0044] and 
responsive to receiving the first user input, adding the excerpt (e.g., “freezing on the startup screen” excerpt added to the summary of the group conversation rendered within an excerpts section (fig. 5D), wherein the summary may be rendered based on one or more other user inputs, such as a second request to view the summary conversation at any connected device within the human-machine interface [0041]) and the discourse act note (e.g., a predicted/annotated phrase, problem type, resolution type, etc., to be included in the summary content, associated with the real-time conversation excerpt [0056] by associating the annotation with a particular excerpt of the group conversation [0067] such as by including a summary phrase within the summary associated with the corresponding question/problem within the group conversation ([0080] and [0081]); accordingly, the summary content of the real-tie conversation may be generated based on a predicted problem type (i.e., annotation) and a summary phrase or excerpt such that the user interface may subsequently render the generated summary content [0083]) to a summary of the group conversation (summary of the group conversation rendering a collection of excerpts corresponding with annotates that describe a type or classification of each particular excerpt (fig. 5D) such as whether a particular excerpt corresponds with a solution or query/question ([0083] and [0084]; figs. 5A-5D));
receiving a second user input by way of the human-machine interface (receive a second request which corresponds with a request of the user interface to render the summary content of the real-time conversation [0071]; for example, the request may correspond with a request to display the summary on a screen of an agent computing device, on the computer display of a customer-computing the second user input comprising a request (e.g., a second user input corresponding with a supervisor may request to view the summary of the group conversation [0041]; in addition, a first request to annotate excerpts may involve examining and annotating content of the user conversation, such as to identify turns (e.g., pre-defined POS pattern) in the user conversation ([0041] and [0064]) and a second request based on the identified turn in the conversation may trigger a request to present the summary content [0041]) to view the summary of the group conversation (the request may correspond with a request to view the summary content in the customer’s display and the agent’s display, and/or the request may correspond with a request of the supervisor to additionally view the summary content ([0041]; figs. 1 and 2)); and
responsive to receiving the second user input, present the summary of the group conversation in the human-machine interface (responsive to a requesting the summary to be displayed on the customer’s device by configuring the processor to render the generated summary content on the user interface displayed on a display screen of the customer-computing device [0071]; figs. 5A to 5D showing summary content rendered in a display of the human-machine interface).

However, Thirukovaliuru fails to specifically teach receiving a first user input…by way of a selection from the human-machine interface; responsive to receiving the first user input causing execution of a command…to label, in text form, an excerpt of the group conversation with a discourse act note.

It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the user interface for annotating a conversation such as with a rating corresponding with a particular product of Lee with the annotation and excerpt aggregation for user review of Thirukovaliuru to have receiving a first user input…by way of a selection from the human-machine interface; responsive to receiving the first user input causing execution of a command…to label, in text form, an excerpt of the group conversation with a discourse act note. The combination would allow for, according to the motivation of Lee more efficiently and effectively aggregating information with respect to a conversation in which one or more users may annotate excerpts of the conversation thus allowing for better sharing ideas to users based on an interest in aspects of the group conversation ([0004] and [0005]).
Furthermore, Lee teaches:
responsive to receiving the first user input, adding the excerpt and the discourse act note to a summary of the group conversation (excerpts of a given conversation and corresponding labels are added to a summarized presentation of the conversation, such as “Presentation” (fig. 4, entity 54));
receiving a second user input by way of the human-machine interface (a user request with respect to a particular excerpt pertaining to a conversation thread, such as a user requesting excerpts from a comment thread that pertain to a particular product, for generating a summary of that product in the user’s interface ([0038]; [0039]; figs. 3 and 4)), the second user input comprising a request to view the summary of the group conversation (the user may request a summary, the summary and
responsive to receiving the second user input, presenting the summary of the group conversation in the human-machine interface (present a summary of the conversation, including a summary of excerpts (e.g., a particular product excerpted from the conversation thread) and corresponding discourse act labels (e.g., product reviews) [0048]), wherein the summary maintains labels and excerpts of the group conversation for a group of users to view (fig. 4 shows summarization displays of the conversation, including excerpts excerpted from the conversation (e.g., “Product 1” and corresponding labels with respect to the excerpts (e.g., “is great!” and “9/10”) and wherein the summary is used in catching up on the one or more discourse acts of the group conversation (“and wherein the summary is used in catching up on the one or more discourse acts of the group conversation is an intended use.” “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”; regardless, Lee discloses displaying the summary to summarize the conversation for the user [0021], [0022], [0027], [0038], [0039], and [0048]). 

wherein the excerpts are grouped by the labels.
	Yet, in a related art, King discloses generating a summary report based on clusters of annotations and corresponding text (e.g., extracted, intact portions of the pertinent corresponding resource), the generated being made able to be visible in the form of a confusion report, panels, annotations, portions of extracted, intact resource portions, etc. ([0053] and [0054]). The group consisting of users including, e.g., instructor and students ([0038] and [0050]). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the aggregating annotations/labels and corresponding portions of annotated content of King with the summarization of group conversations of Thirukovalluru in view of Lee to have wherein the excerpts are grouped by the labels, wherein the summary is viewable for a group of users to view, and wherein the summary is used in catching upon the one or more discourse acts of the group conversation. The combination would allow for, according to the motivation of King, more effectively and efficiently bringing together members of a group for engagement with digital materials that can be interacted with such as by use of annotations and to allow for summarizing the online interactions enabling sharing interests and knowledge [0003]. When users interact (E.g., label, highlight, annotate) a particular passage of the digital content, it is useful to summarize the annotations by aggregating not only the annotations but also the corresponding annotated portions of the content which allows for better summarization of the collectively interacted with content, thus providing a better understanding of the digital content with respect to the group discussion and the users’ annotations ([0004] to [0006] and [0011]). Furthermore, the summarization allows the group to be provided with a viewable summarization that can inform the group of summzrized labeled content which allows for referring back to specific portions of the document via the grouped labels, thus improving the quality of the group’s conversation [0055].

	responsive to receiving the second user input (e.g., a request for a confusion report [0050]), presenting the summary of the group conversation in the human-machine interface (ranked and clustered annotations are presented based on the confusion report request to facilitate access to the posts and source material to which the annotations relate ([0050] and [0051]) further based on a request to group the annotations and contents according to a certain parameter, such as by course segment and/or topic [0051]), wherein the summary maintains labels and excerpts of the group conversation (the summary includes summaries of the annotations in addition to the corresponding extracted, intact portions of the pertinent resource [0053]), wherein the labels are in the text form, wherein the excerpts are grouped by the labels (e.g., annotations such as user questions as annotations about the corresponding extracted resource [0053]; clusters of annotations and corresponding text (e.g., extracted, intact portions of the pertinent corresponding resource), the generated being made able to be visible in the form of a confusion report, panels, annotations, portions of extracted, intact resource portions, etc. ([0053] and [0054])), wherein the summary is viewable for a group of users to view (the clustered annotations corresponding with the relevant extracted portions of the document/conversation may be presented as a presentable confusion report [0053]; Examiner’s note: the Specification (e.g., [0062]) describes a user requesting to view the summary of the group conversation (i.e., for the group of users) and, in response, presenting the summary of the group conversation for the group of users based on the request by the user to view of the group conversation), and wherein the summary is used in catching upon the one or more discourse acts of the group conversation (summary of the annotations and pertinent portions of the extracted group content within a discussion group [0018]).

receiving a first user input of a graphic image by way of a selection from the human-machine interface; responsive to receiving the first user input causing execution of a command corresponding to the graphic image to label, in text form, an excerpt of the group conversation with a discourse act note corresponding to the graphic image.
Yet, in a related art, Yang discloses an annotation button to enter an annotation mode [0011]. Selection of the text input button provides a command to enter a text input annotation mode, for annotation of a discussion post, for instance [0017]. Furthermore, Yang discloses a graphic image (e.g., graphic icons including images of corresponding annotations, graphic images 121 to 128 (fig. 2)) upon which a user may base a selection, causing execution of a command corresponding to the selected graphic image to label in a manner further corresponding with the selected graphic image, such as to perform a textual annotation based on the selected graphic image 123 (fig. 3); for instance, Figs. 9 and 12 shows labeling the group conversation with a textual discourse act note 165; ; text annotation 165 as entered in Figs 2 and 3. That is, selection of text input button 123 results in a text annotation for annotating a portion of the group conversation [0017]. In other words, the discourse act note “It is in the wiki” corresponds with (e.g., matches) the selected graphic icon 123 in that it is performed as a label in text form rather than, for instance, a graphical drawing corresponding to a different graphic image such as the graphic image of a free form drawing, a rectangle, or an ellipse (figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the button control for adding a discourse act note in text form of Yang with the group-based annotation involving discourse act notes and further summarization of Thirukovalluru in view of Lee in view of King to have receiving a first user input of a graphic image by way of a selection from the human-machine interface; responsive to receiving the first user input causing execution of a command corresponding to the graphic image to label, in text form, an excerpt of 
Furthermore, Yang teaches:
a computer-implemented method for providing a human-machine interface for collaborative summarization of a group conversation (with respect to a group conversation [0011], summarizing a collaboration such as by providing a summary of annotations and corresponding excerpts (fig. 12)), the method comprising:
presenting the group conversation in the human-machine interface (mobile device rendering group conversation (fig. 3));
receiving a first user input of a graphic image (user selection of an annotation button to enter an annotation mode [0011]) by way of a selection from the human-machine interface (user annotation of a discussion by way of a device (fig. 9) including a user selection of a text control to cause a text annotation/discourse act note (fig. 3); for instance, the user selects text input button 123 to cause a text input corresponding with a particular excerpt [0016]);
responsive to receiving the first user input causing execution of a command corresponding to the graphic image to label, in text form, an excerpt of the group conversation with a discourse act note corresponding to the graphic image (selection of the text input button results in the user entering 
responsive to receiving the first user input, adding the excerpt and the discourse act note to a summary of the group conversation (adding a conversation excerpt 341 and the text annotation “It is in the wiki” to the conversation summary (fig. 12));
receiving a second user input by way of the human machine interface (a user selecting annotation view button to view a summary of the annotations and corresponding excerpts ([0032] and [0033])), the second user input comprising a request to view the summary of the group conversation (the annotation view accessed and presented in response to the user selection of annotation view button [0033]); and
responsive to receiving the second user input, presenting the summary of the group conversation in the human machine interface (rendering the summary view (fig. 12) in response to the user selection of annotation view [0033]), wherein the summary maintains labels and excerpts of the group conversation (maintaining labels (e.g., “It is in the wiki”) and the corresponding excerpt 341 (fig. 12)), wherein the labels are in the text form (e.g., textual discourse act note “It is in the wiki” (fig. 12)), wherein the excerpts are grouped by the labels (e.g., sorting the excerpts according to the respective annotations [0035]), wherein the summary is viewable for a group of users to view (viewable summary (fig. 12) viewable to the respective requesting user [0033] of the group of users corresponding with a group of participating users in the ongoing digital conversation [0011]), and wherein the summary is used in catching up on the one or more discourse acts of the group conversation (fig. 12 shows an annotation and excerpt summary view for catching up on the discussion displayed in figs. 9 to 11; Examiner’s note: Regardless, this limitations is an intended use / non-functional descriptive language for which “catching up on…” is based on the subjective interpretation of the user).

Regarding claim 4, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
Furthermore, Thirukovalluru teaches the computer-implemented method of claim 1, wherein the first user input is received prior to receiving the excerpt (the system is requested to receive excerpts of the conversation thereby annotating them with discourse act notes such as based on determinations of parts-of-speech and, as such, the request to receive the excerpt has already been made prior to the user inputting a particular excerpt in the conversation; for instance, the real-time conversation is received, but before receiving the real-time conversation, a request has already been received (e.g., a first request) to associate the group conversation with a discourse act noting system [0059]) or following receipt of the excerpt (based on a determination of a pre-defined part of speech pattern, a request may be generated to determine the annotation features of the real-time conversation excerpt corresponding with the pre-defined POS pattern triggering or requesting annotation of the conversation [0008]).

Regarding claim 5, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
Furthermore, Thirukovalluru teaches the computer-implemented method of claim 1, wherein excerpts in the summary of the group conversation are grouped by the corresponding discourse act note (group excerpts of a particular type under a particular grouping label, such as resolution type excerpts grouped under the “Resolution” grouping label (fig. 5D); furthermore, fig. 5B shows grouping excerpts from the group conversation based on annotates that share the same type (e.g., annotation 

Regarding claim 7, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
Furthermore, Thirukovalluru teaches the computer-implemented method of claim 1, further comprising:
receiving a third user input by way of the human-machine interface, the third user input for labeling a start of the group conversation (input one or more time stamps which may be used to determine the segments corresponding with the summary determination ([0029], [0064]); furthermore, a group conversation may be requested to begin between particular users such as occurs upon a hand-off or request to initiate a conversation between the customer and a new agent [0041], such as when the conversation is handed off to a third agent [0073]; in addition, a request may be received from a user to connect with an agent and start a conversation ([0058] and [0059]); Examiner’s note: while not prohibited, “for labeling a start of the group conversation” is intended use and/or non-functional descriptive language); and
receiving a fourth user input by way of the human-machine interface, the fourth user input for labeling an end of the group conversation (time stamps determining a summary segment of the group conversation indicating a start and an end of the segment [0029]; furthermore, a user/agent may end a session or the time may be set for the session to end, such as after two minutes [0089]; Examiner’s note: 


	Claim sets 8 and 15 recite similar limitations to those of claim set 1 and use a similar rejection rationale, although some rejection material mentioned below may be new, additional, and/or supplemental where necessitated or helpful. 

Regarding claim 8, Thirukovalluru teaches an apparatus (networked apparatus (figs. 1 and 2)), comprising: 
one or more processors; and at least one computer storage medium having computer executable instructions stored thereon (computers and processers comprising a networked system forming a human-computer interface (fig. 1); Examiner’s note: “processors” and “computer storage medium” are interpreted to be hardware based on ordinary usage of the terms and the specification does not differ from such an interpretation (e.g., the “computer storage medium…does not include waves or signals per se or communication media” (Specification, [0072]) which, when executed by the one or more processors, cause the apparatus to:
receive a first user input (receive an input (e.g., request) that corresponds to triggering the generation of a summary of content within a group conversation, such as within a segment of a conversation; otherwise, if not specifically requested by user input, the generation of the summary content may be triggered at every turn in the real time conversation, for instance [0041]), by way of a human-machine interface (human-machine interface (figs. 1 and 2)); 
responsive to receiving the first user input, label, in text form, an excerpt of a group conversation (based on a real time group conversation [0059], determine (i.e., annotate) features of the  with a discourse act note (the conversation excerpts (e.g., text phrases) are annotated with an identified feature based on pre-defined criteria such that the excerpt is labeled based on the criteria [0064] as, e.g., excerpts identified/annotated as queries, requests, complaints, etc., associated with each of the real time conversations ([0044] and [0060]); for example, annotate excerpts from the conversation as one or more second features corresponding with a respective annotation ([0065]; Table 2) such as by annotating an excerpt as a query, request, complaint, or a solution [0070]);
responsive to receiving the first user input, add the excerpt (e.g., “freezing on the startup screen” excerpt added to the summary of the group conversation rendered within the Excerpts Section (fig. 5D)) and the discourse act note (e.g., a predicted/annotated phrase, problem type, resolution type, etc., to be included in the summary content, associated with the real-time conversation [0056] by associating the annotation with a particular excerpt of the group conversation [0067] such as by including a summary phrase within the summary associated with the corresponding question/problem within the group conversation ([0080] and [0081]); accordingly, the summary content of the real-tie conversation may be generated based on a predicted problem type (i.e., annotation) and a summary phrase such that the user interface may render the generated summary content [0083]) to a summary of the group conversation (summary of the group conversation rendering a collection of excerpts corresponding with annotates that describe a type or classification of each particular excerpt (fig. 5D) such as whether a particular excerpt corresponds with a solution or query/question ([0083] and [0084]; figs. 5A-5D));
receive a second user input by way of the human-machine interface (receive a second request which corresponds with a request of the user interface to render the summary content of the real-time the second user input comprising a request to view the summary of the group conversation (a third computing device corresponding with a supervisor may make a second user input comprising a request to view the summary of the group conversation [0041]); and
responsive to receiving the second user input, present the summary of the group conversation in the human-machine interface (responsive to a requesting the summary to be displayed on the customer’s device by configuring the processor to render the generated summary content on the user interface displayed on a display screen of the customer-computing device [0071]).

However, Thirukovaliuru fails to specifically teach receive a first user input by way of a human-machine interface; responsive to receiving the first user input, label, in text form, an excerpt of a group conversation with a discourse act note.
Yet, in a related art, Lee discloses a user enters a particular comment within a conversation such as a comment pertaining to “Product 1” and labels the comment with respect to the particular product, for instance, by a rating annotation, such as “rating: 9/10” (fig. 3). In other words, user 2 annotates the excerpt “Product 1” with the label “rating: 9/10,” the label being a note corresponding to a discourse act rating the particular product (i.e., excerpt).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the user interface for annotating a conversation such as with a rating corresponding with a particular product of Lee with the annotation and excerpt aggregation for user 
Furthermore, Lee teaches:
responsive to receiving the first user input, add the excerpt and the discourse act note to a summary of the group conversation (excerpts of a given conversation and corresponding labels are added to a summarized presentation of the conversation, such as “Presentation” (fig. 4, entity 54));
receiving a second user input by way of the human-machine interface (a user request with respect to a particular excerpt pertaining to a conversation thread, such as a user requesting excerpts from a comment thread that pertain to a particular product, for generating a summary of that product in the user’s interface ([0038]; [0039]; figs. 3 and 4)), the second user input comprising a request to view the summary of the group conversation (the user may request a summary, the summary describing excerpts and corresponding annotation notes, delivered to the user [0048]; figs. 4 and 5 show each user capable of requesting and receiving the summary report ); and
responsive to receiving the second user input, present the summary of the group conversation in the human-machine interface (present a summary of the conversation, including a summary of excerpts (e.g., a particular product excerpted from the conversation thread) and corresponding discourse act labels (e.g., product reviews) [0048]), wherein the summary maintains labels and excerpts of the group conversation for a group of users to view (fig. 4 shows summarization displays of the conversation, including excerpts excerpted from the conversation (e.g., “Product 1” and corresponding labels with respect to the excerpts (e.g., “is great!” and “9/10”) and wherein the summary is used in catching up on the one or more discourse acts of the group conversation (“used in catching up on the one or more discourse acts of the group conversation is an intended use.” “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”; regardless, Lee discloses displaying the summary to summarize the conversation for the user [0021], [0022], [0027], [0038], [0039], and [0048]). 

	However, Thirukovalluru in view of Lee fails to specifically teach wherein the summary is presented in the group conversation, wherein the summary maintains labels and excerpts of the group conversation, wherein the excerpts are grouped by the labels.
	Yet, in a related art, King discloses generating a summary report based on clusters of annotations and corresponding text (e.g., extracted, intact portions of the pertinent corresponding resource) ([0053] and [0054]), the generated summary report being viewable for the group. The group consisting of users including, e.g., instructor and students ([0038] and [0050]). 
	It would have been obvious to one of ordinary skill in the art at the tie of the invention’s effective filing date to combine the aggregating annotations/labels and corresponding portions of 
	Furthermore, King teaches wherein the summary is viewable for a group of users to view (the summarization is presented to the group in a manner that facilitates convenient access to the posts and the source material to which they relate [0050], the reports accessible to the group via stored reports ([0038] and [0050] to [0055]); furthermore, the group also consists of a group of one or more instructors who may view the reports [0012]), and wherein the summary is used in catching up on the one or more discourse acts of the group conversation (the report improves the quality of the group conversation [0055] by summarizing the group conversation for a group of instructors [0012]).

receiving a first user input of a graphic image by way of a selection from the human-machine interface; responsive to receiving the first user input, causing execution of a command corresponding to the graphic image to label, in text form, an excerpt of a group conversation with a discourse act note corresponding to the graphic image.
Yet, in a related art, Yang discloses an annotation button to enter an annotation mode [0011]. Selection of the text input button provides a command to enter a text input annotation mode, for annotation of a discussion post, for instance [0017].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the graphical control corresponding with control to perform an annotation of Yang with the annotation of a group conversation and summarization of Thirukovalluru in view of Lee in view of King to have receiving a first user input of a graphic image by way of a selection from the human-machine interface; responsive to receiving the first user input, causing execution of a command corresponding to the graphic image to label, in text form, an excerpt of a group conversation with a discourse act note corresponding to the graphic image. The combination would allow for, according to the motivation of Yang, improving instant messaging with respect to collaboration by allowing users to efficiently and effectively comment on posts while maintaining a seamless and continuity of the ongoing digital conversation, such as by allowing a user to control a particular annotation with respect to the conversation with a discourse act note (e.g., annotation) within the user interface [0002], wherein the button control  allows the user control over the commands and the sequencing of commands as the user first selects a button with control specific to a text annotation, for instance, and then providing control to further include the annotation based on the user’s selection ([0016] and [0017]).
	Furthermore, Yang teaches:
responsive to receiving the second user input (user selection of annotation view button 130 [0032]; see also fig. 11), present the summary of the group conversation in the human-machine interface (summary view (fig. 12)), wherein the summary is presented in the group conversation (as indicated by the notation that Alice sent you an annotation,” the annotation/discourse act note summary and corresponding excerpts summary is rendered to the user in a summary view (fig. 12)), wherein the summary maintains labels and excerpts of the group conversation (the summary maintains annotations (e.g., “It is in the wiki”) and corresponding excerpts (e.g., excerpt 341), maintained from the group conversation (fig. 12)), wherein the labels are in the text form (e.g., label “It is in the wiki”; the labels may also be in graphical form, such as a drawn circle noted corresponding with the top excerpt of fig. 12), wherein the excerpts are grouped by the labels (each excerpts are grouped in the “Snapshot” column, each excerpt displayed in the vertical column grouping with their corresponding labels (e.g., It is in the wiki”) (fig. 12)), wherein the summary is viewable for a group of users to view (each user from among the group may select their own respective annotation summary button to render the annotation summary (fig. 10)), and wherein the summary is used in catching up on one or more discourse acts of the group conversation (fig. 12 shows an annotation summary; Examiner’s note: This is intended use / non-functional descriptive language, particularly with respect to the user’s subjective interpretation of the summary used in “catching up”).

Regarding claim 9, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 8, as explained above.
Furthermore, Thirukovalluru teaches the apparatus of claim 8, wherein the discourse act note (a discourse act note such as a note corresponding with an excerpt indicating whether the particular excerpt represents a question, such as would be indicated at a particular turn in a conversation (Table 2, “Second “Features” 12 (IQ)) indicates that the excerpt of the group conversation specifies an action , an answer (e.g., a response pertaining to the user’s query within the group conversation [0033]), a decision (e.g., one or more solutions pertaining to the user’s query(ies) [0033]), an idea (e.g., a concern of the customer stated within the group conversation [0033]; furthermore, an annotation/tag/note may indicate that a particular discourse excerpt is of a device type, a problem type, or a resolution type; for instance, the annotation may indicate that excerpt “factory reset” represents a discourse act indicating a resolution (fig. 5D)), or a question (e.g., a customer query [0033]).

Regarding claim 12, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 8, as explained above.
Furthermore, Thirukovalluru teaches the apparatus of claim 8, wherein excerpts in the summary of the group conversation are grouped by a corresponding discourse act (fig. 5C shows excerpts displayed in the summary of the group conversation, each of the excerpts by a corresponding discourse act such as the particular speaker; for instance, group “freezing on the startup screen” and “stay on the HTI eva 4g startup screen” with the corresponding speaker (e.g., “Customer”); even further, group resolution type excerpts under the “Resolution” grouping (fig. 5D)).

Regarding claim 14, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 8, as explained above.
Furthermore, Thirukovalluru teaches the apparatus of claim 8, wherein the human-machine interface provides controls for allowing a user to subscribe to receive a summary of a group conversation associated with a channel (a supervisor may subscribe to the group conversation channel between a customer and an agent such that the supervisor may also utilize the generated summary content [0041]), subscribe to receive a summary of a group conversation from a participant in the channel (a supervisor may subscribe to receive a summary of a group conversation from a , or subscribe to receive a summary of a group conversation associated with a topic (a supervisor, for instance, may subscribe to receive a summary of a group conversation wherein the group conversation may be associated with a topic, such as a customer’s problem ([0041] and [0056])).

Regarding claim 15, Thirukovalluru teaches at least one computer storage medium (medium for storing program code [0008]; Examiner’s note: “computer storage medium” is interpreted to “not include waves or signals per se or communication media” (Specification, [0072])) having computer executable instructions stored thereon which (computer program code for summary generation of the real-time conversation [0008]), when executed by the one or more processors (one or more proessors [0006]; figs. 1 and 2), cause the apparatus to:
receive a first user input (receive real-time conversation (fig. 3) such that a request to generate a summary of the group conversation [0041] for which the summary generation consists of annotating the respective segment of the conversation with a predicted problem type ([0081] to [0083]); for instance, if set to turn-based summary update, an annotation based on the determined problem type is requested based on a determined turn in the conversation and, subsequently, the summary of the group conversation is updated [0081]) by way of a human-machine interface (figs. 1 and 2; for instance, the user/customer requests a summary update by inputting a determined turn in the group conversation (e.g., the inputting of a question in the conversation)), responsive to receiving the first user input (the generation of the summary content may be triggered/requested at every turn in the real-time conversation [0041]) label, in text form, an excerpt of a group conversation (e.g., “freezing on the startup screen” as said by the customer within the Ongoing Chat Section of the group conversation is identified to be annotated as a problem type (fig. 5D)) with a discourse act note (identify within the 
add excerpts (e.g., “freezing on the startup screen” excerpt added to the summary of the group conversation rendered within the Excerpts Section (fig. 5D)) and labels (e.g., a predicted/annotated phrase, problem type, resolution type, etc., to be included in the summary content, associated with the real-time conversation [0056] by associating the annotation with a particular excerpt of the group conversation [0067] such as by including a summary phrase within the summary associated with the corresponding question/problem within the group conversation ([0080] and [0081]); accordingly, the summary content of the real-tie conversation may be generated based on a predicted problem type (i.e., annotation) and a summary phrase such that the user interface may render the generated summary content [0083]) to a summary of the group conversation, wherein the labels are in the text form (summary of the group conversation rendering a collection of excerpts corresponding with annotates that describe a type or classification of each particular excerpt (fig. 5D) such as whether a particular excerpt corresponds with a solution or query/question ([0083] and [0084]; figs. 5A-5D));
receive a request to view the summary of the group conversation (trigger/request to generate the summary content at every segment in the conversation [0041]; furthermore, one or more other users may request a rendering of the generated summary content on a user interface [0041]); and
present the summary of the group conversation in the human-machine interface (transmit the generated summary content to at least one of plurality of computing devices (fig. 3; fig. 4); fig. 5A shows the generated summary section; fig. 5B shows annotated content shown with corresponding excerpt in the summary section (e.g., indication or a problem description along with the actual conversation text annotated as the text indicating the problem)).

receive a first user input by way of a selection from the human-machine interface, responsive to receiving the first user input, cause execution of a command..to label, in text form an excerpt of a group conversation with a discourse act note.
Yet, in a related art, Lee discloses a user enters a particular comment within a conversation such as a comment pertaining to “Product 1” and labels the comment with respect to the particular product, for instance, by a rating annotation, such as “rating: 9/10” (fig. 3). In other words, user 2 annotates the excerpt “Product 1” with the label “rating: 9/10,” the label being a note corresponding to a discourse act rating the particular product (i.e., excerpt).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the user interface for annotating a conversation such as with a rating corresponding with a particular product of Lee with the annotation and excerpt aggregation for user review of Thirukovaliuru to have receive a first user input by way of a selection from the human-machine interface, responsive to receiving the first user input, cause execution of a command..to label, in text form an excerpt of a group conversation with a discourse act note. The combination would allow for, according to the motivation of Lee more efficiently and effectively aggregating information with respect to a conversation in which one or more users may annotate excerpts of the conversation thus allowing for better sharing ideas to users based on an interest in aspects of the group conversation ([0004] and [0005]).
Furthermore, Lee teaches:
add excerpts and labels to a summary of the group conversation, wherein the labels are in the text form (excerpts of a given conversation and corresponding labels are added to a summarized presentation of the conversation, such as “Presentation” (fig. 4, entity 54));
receive (a user request with respect to a particular excerpt pertaining to a conversation thread, such as a user requesting excerpts from a comment thread that pertain to a particular product, for generating a summary of that product in the user’s interface ([0038]; [0039]; figs. 3 and 4)) a request to view the summary of the group conversation (the user may request a summary, the summary describing excerpts and corresponding annotation notes, delivered to the user [0048]; figs. 4 and 5 show each user capable of requesting and receiving the summary report); and
present the summary of the group conversation in the human-machine interface (present a summary of the conversation, including a summary of excerpts (e.g., a particular product excerpted from the conversation thread) and corresponding discourse act labels (e.g., product reviews) [0048]), wherein the summary maintains, adds, or presents the labels and the excerpts of the group conversation for a group user to view (fig. 4 shows summarization displays of the conversation, including excerpts excerpted from the conversation (e.g., “Product 1” and corresponding labels with respect to the excerpts (e.g., “is great!” and “9/10”) and wherein the summary is used in catching up on the one or more discourse acts of the group conversation (“and use in catching up on the one or more discourse acts of the group conversation is an intended use.” “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 

However, Thirukovalluru in view of Lee fails to specifically teach wherein the labels are linked to positions in the group conversation corresponding to the presented excerpts, wherein the excerpts are grouped by the labels.
Yet, in a related art, King discloses annotations/labels (e.g., e.g., annotations within a group conversation, such as posts, messages, questions, comments, etc. [0012]) linked to positions (e.g., of the discussion thread, annotations are associated with corresponding portion or portions of the educational resource [0015]) in the group conversation (group conversation thread [0015]) corresponding to the presented excerpts (e.g., the presented annotations are presented corresponding to the corresponding portions of the source material to which they relate, reproducing the look and feel of the resource ([0050] and [0053]); the annotations presented with their corresponding extracted, intact portions of the pertinent resource [0053]); the annotations grouped and displayed such as in panels, each panel corresponding with a particular relevant portion of the source document [0055]; the extracted text within the clusters representing the relevant portion of the document, presented in a panel [0015]), wherein the excerpts are grouped by the labels (e.g., clustering according to the annotations such as annotations grouped according to the same topic [0018]; clusters of annotations/labels [0019]).
It would have been obvious to one of ordinary skill in the art at the tie of the invention’s effective filing date to combine the aggregating annotations/labels and corresponding portions of annotated content of King with the summarization of group conversations of Thirukovalluru in view of Lee to have wherein the labels are linked to positions in the group conversation corresponding to the presented excerpts, wherein the excerpts are grouped by the labels. The combination would allow for, according to the motivation of King, more effectively and efficiently bringing together members of a 
Furthermore, King teaches:
wherein the summary is viewable for a group of users to the summary is viewable for the group by presenting the summary, such as presented in the form of annotations and respective, extracted portions of the pertinent resource ([0053] and [0054]); Examiner’s note: the Specification (e.g., [0062]) describes a user requesting to view the summary of the group conversation (i.e., for the group of users) and, in response, presenting the summary of the group conversation for the group of users to view in the interface), and wherein the summary is used in catching up on the one or more discourse acts of the group conversation (confusion report for viewing the respective portions of the document, collaborated on via a group discussion ([0053] and [0054])).

However, Thirukovalluru in view of Lee in view of King fails to specifically teach receive a first user input of a graphic image by way of a selection from the human-machine interface; responsive to receiving the first user input, cause execution of a command corresponding to the graphic image to label, in text form, an excerpt of a group conversation with a discourse act note corresponding to the graphic image.
Yet, in a related art, Yang discloses an annotation button to enter an annotation mode [0011]. Selection of the text input button provides a command to enter a text input annotation mode, for annotation of a discussion post, for instance [0017].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the graphical control corresponding with control to perform an annotation of Yang with the annotation of a group conversation and summarization of Thirukovalluru in view of Lee in view of King to have receiving a first user input of a graphic image by way of a selection from the human-machine interface; responsive to receiving the first user input, causing execution of a command corresponding to the graphic image to label, in text form, an excerpt of a group conversation with a discourse act note corresponding to the graphic image. The combination would allow for, according to the motivation of Yang, improving instant messaging with respect to collaboration by allowing users to efficiently and effectively comment on posts while maintaining a seamless and continuity of the ongoing digital conversation, such as by allowing a user to control a particular annotation with respect to the conversation with a discourse act note (e.g., annotation) within the user interface [0002], wherein the button control  allows the user control over the commands and the sequencing of commands as the user first selects a button with control specific to a text annotation, for instance, and then providing control to further include the annotation based on the user’s selection ([0016] and [0017]).
Furthermore, Yang teaches:
add excerpts and labels to a summary of the group conversation (add excerpts of the conversation and corresponding labels (e.g., annotations) such as “It is in the wiki” labeling the excerpt “I tried to join…” (fig. 12)), wherein the labels are in the text form (e.g., “It is in the wiki” (fig. 12));
receive a request to view the summary of the group conversation (user pressing the annotation summary control 130 (fig. 11)); and
present the summary of the group conversation in the human-machine interface (summary of annotations and corresponding conversation excerpts, including the “Snapshot” column rendering the excerpts and corresponding annotations/labels (fig. 12)), wherein the summary maintains, adds, or presents the labels and the excerpts of the group conversation (e.g., present the annotations and corresponding excerpts within the Snapshot column (fig. 12)), wherein the labels are linked to positions in the group conversation corresponding to the presented excerpts (“It is in the wiki” text label, for instance, is linked to its respective excerpt, as displayed within a particular row of the summary (Fig. 12)), wherein the excerpts are grouped by the labels (each excerpt is grouped in rows according to each identified label (fig. 12)), wherein the summary is viewable for a group of users to view (each of the users within the group shown in fig. 10 may each request a viewable summary), and wherein the summary is used in catching up on one or more discourse acts of the group conversation (the annotation summary and corresponding excerpts summarize the labels/annotations and their respective discussion excerpts in a snapshot view (fig. 12)).

Regarding claim 16, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 15, as explained above.
Furthermore, Thirukovalluru teaches the at least one computer storage medium of claim 15,  wherein the discourse act note (a discourse act note such as a note corresponding with an excerpt indicating whether the particular excerpt represents a question, such as would be indicated at a particular turn in a conversation (Table 2, “Second “Features” 12 (IQ)) indicates that the excerpt of the group conversation specifies an action (e.g., a request [0033]), an answer (e.g., a response pertaining to the user’s query within the group conversation [0033]), a decision (e.g., one or more solutions , an idea (e.g., a concern of the customer stated within the group conversation [0033]), or a question (e.g., a customer query [0033]).

Regarding claim 18, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 15, as explained above.
Furthermore, Thirukovalluru teaches the at least one computer storage medium of claim 15, wherein excerpts in the summary of the group conversation are grouped by a corresponding  discourse act (group one or more problem resolutions grouped as resolutions and presented within the group summary which are further associated with the one or more grouped products and/or services [0059]; for instance, fig 5D shows the one or more products/services (e.g., HTI eva rg”) of interest associated with the one or more queries (i.e., problem type) (e.g., “Software”) associated with the one or more products/services, further associated with solutions (i..e, resolution type) (e.g., Factory Reset”) pertaining to the one or more queries (See also [0070])).

Regarding claim 20, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 15, as explained above.
Furthermore, Thirukovalluru teaches the at least one computer storage medium of claim 15, having further computer executable instructions stored thereon to:
receive a third user input by way of the human-machine interface, the third user input labeling a start of the group conversation (input one or more time stamps which may be used to determine the segments corresponding with the summary determination ([0029], [0064]); furthermore, a group conversation may be requested to begin between particular users such as occurs upon a hand-off or request to initiate a conversation between the customer and a new agent [0041], such as when and
receive a fourth user input by way of the human-machine interface, the fourth user input labeling an end of the group conversation (time stamps determining a summary segment of the group conversation indicating a start and an end of the segment [0029]; furthermore, a user/agent may end a session or the time may be set for the session to end, such as after two minutes [0089]).

	Regarding claim 21, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
	Furthermore, Yang teaches the computer-implemented method of claim 1, wherein the first user input labels the excerpt of the group conversation includes the first user input is an instruction that labels the excerpt with a predefined discourse act note (a predefined type of discourse act note, such as predefined as a text note [0016] or a rectangular annotation note [0021]; for instance, the user may select to control labeling with a predefined discourse act note based on a line drawing, based on a text input, based on a rectangle drawing, based on a circle drawing, etc. – each of which is a predefined discourse act note/annotation corresponding with a different type of predefined discourse act note (fig. 3)).

	Regarding claim 22, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
	Furthermore, Yang teaches the computer-implemented method of claim 1, wherein the first user input labels the excerpt of the group conversation includes the first user input is a selection of an image that causes an instruction that labels the excerpt with a predefined discourse act note (annotating digital conversations by allowing users to comment on a specific post made earlier in the 

Regarding claim 23, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
Furthermore, Yang teaches the computer-implemented method of claim 1, wherein the command corresponding to the graphic image includes an indicator that the command is an instruction to label the excerpt with the discourse act note (a text input annotation command such as performed by selection of text input button 123 resulting in displaying a text input mode [0017]; as such, the command indicator instructs the system to associate a text annotation with a particular discussion post, such as participant post 155 [0017]), wherein the discourse act note is in text form (e.g., “It is in the Wiki” [0017]) and is located after the indicator in the command (the command includes a first command to enter an annotation mode such as by selection of annotation button 120, then a second command to enter a text input annotation sub-mode specifically based on selection of .



	Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirukovalluru in view of Lee in view of King in view of Yang, as applied above, and further in view of Chen et al. (US 20170154264, Herein “Chen”).
Regarding claim 10, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 8, as explained above.
Furthermore, Thirukovalluru teaches the apparatus of claim 8, wherein the first user input comprises a sequence of keystrokes (an annotation note may correspond with a marking based on keystrokes, e.g., “0” or “1” [0063]) corresponding to the discourse act note (trigger the annotation, such as determining whether the most recently entered text is determined to be an excerpt of text corresponding to a question within the group conversation ([0041] and [0070]; see also [0064] to [0069])).

However, Thirukovalluru in view of Lee in view of King in view of Yang fails to specifically teach selection of a graphic image corresponding to the discourse act note.
Yet, in a related art, Chen discloses annotating a conversation using an annotation which may present information graphically [0019].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the selection of a graphic image corresponding to the annotation so that a group summary may incorporate various groupings of annotated content of the group summary of Chen with the aggregating a group conversation summary based on an aggregation of annotated 

Regarding claim 17, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 15, as explained above.    
the at least one computer storage medium of claim 15,  wherein the first user input comprises a sequence of keystrokes (an annotation note may correspond with a marking based on keystrokes, e.g., “0” or “1” [0063]; furthermore, an annotation note may correspond to user input such as every turn in the real-time conversation [0041]) corresponding to the discourse act note (trigger the annotation, such as determining whether the most recently entered text is determined to be an excerpt of text corresponding to a question within the group conversation ([0041] and [0070]; see also [0064] to [0069])).

However, Thirukovalluru in view of Lee in view of King in view of Yang fails to specifically teach or a selection of a graphic image corresponding to the discourse act note.
Yet, in a related art, Chen discloses annotating a conversation using an annotation which may present information graphically [0019].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the selection of a graphic image corresponding to the annotation so that a group summary may incorporate various groupings of annotated content of the group summary of Chen with the aggregating a group conversation summary based on an aggregation of annotated excerpts of the conversation of Thirukovalluru in view of Lee in view of King in view of Yang to have selection of a graphic image corresponding to the discourse act note.  The combination would allow for, according to the motivation of Chen, summarizing a conversation by determining at least one conversational focus by extracting keywords from the conversation content and generating a (graphical) annotation corresponding to the current conversational focus ([0012] to [0014]) and incorporating material into the respective annotation in various formats (e.g., graphical) thus supporting various sources and types of information that may be used to supplement an identified conversational focus, such as would be used to determine questions and answers corresponding to each participant’s current .


	Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirukovalluru in view of Lee in view of King in view of Yang, as applied above, and further in view of Carrer et al. (US 20080172462, Herein “Carrer”) in view of Bhagwan et al. (US 20150234806, Herein “Bhagwan”).
Regarding claim 6, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
Furthermore, Thirukovalluru teaches the computer-implemented method of claim 1, wherein the summary of the group conversation can be edited, referenced (as for referenced, the summary may be referenced by a supervisor to monitor the performance of the one or more customer care agents [0041]; Examiner’s note: while not prohibited, “can be edited” and “can be referenced” is/are , or sent to a second group conversation using the human-machine interface (the summary may be transmitted to a different conversation such as being handed-off between the first conversation to a second established group conversation [0041]; Examiner’s note: while not prohibited, “can be sent to a second group conversation” is non-functional descriptive language and/or an intended use – see rationale above).

Furthermore, King teaches edited (editable confusion report ([0038] and [0054])).

	However, Thirukovalluru in view of Lee in view of King in view of Yang fails to specifically each referenced by a link.
	Yet, in a related art, Carrer discloses a link to a conversation summary [0044].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a link to a conversation summary of Carrer with the summarization of annotated group conversation of Thirukovalluru in view of Lee in view of King in view of Yang to have link. The combination would allow for, according to the motivation of Carrer, easily allowing the user to catch up on the content of a conversation by providing a summary of the conversation to date to the user, which may improve the user’s experience, particularly if a user needs to be made up-to-date of a conversation [0053]; furthermore, improving the manner in which historical communication content may be restored and reviewed by a user, such as arranging the communication (e.g., excerpts and annotation notes) in a summary format ([0005] to [0010]).

	However, Thirukovalluru in view of Lee in view of King in view of Yang in view of Carrer fails to specifically teach hyperlink.

	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the providing summarized information in a report with respect to content within messages in a summary linked to via a hyperlink of Bhagwan with the summarization of annotated message content in a conversation of Thirukovalluru in view of Lee in view of King in view of Yang in view of Carrer to have hyperlink. The combination would allow for, according to the motivation of Bhagwan, making it easier for a user to access all of the invormation contained in received messages [0002] such as by presenting a summary of multiple events in an aggregate form in a summary report [0003] which may be conveniently accessed via a hyperlink.

Regarding claim 13, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 8, as explained above.
Furthermore, Thirukovalluru teaches the apparatus of claim 8, wherein the summary of the group conversation can be edited, referenced (as for referenced, the summary may be referenced by a supervisor to monitor the performance of the one or more customer care agents [0041]; Examiner’s note: while not prohibited, “can be edited” and “can be referenced” is/are non-functional descriptive language and/or an intended use – see rationale above), or sent to a second group conversation using the human-machine interface (the summary may be transmitted to a different conversation such as being handed-off between the first conversation to a second established group conversation [0041]; Examiner’s note: while not prohibited, “can be sent to a second group conversation” is non-functional descriptive language and/or an intended use – see rationale above).

	Furthermore, King teaches edited (editable confusion report ([0038] and [0054])).

	However, Thirukovalluru in view of Lee in view of King in view of Yang fails to specifically teach referenced by a link.
	Yet, in a related art, Carrer discloses a link to a conversation summary [0044].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a link to a conversation summary of Carrer with the summarization of annotated group conversation of Thirukovalluru in view of Lee in view of King in view of Yang to have link. The combination would allow for, according to the motivation of Carrer, easily allowing the user to catch up on the content of a conversation by providing a summary of the conversation to date to the user, which may improve the user’s experience, particularly if a user needs to be made up-to-date of a conversation [0053].

	However, Thirukovalluru in view of Lee in view of King in view of Yang in view of Carrer fails to specifically teach hyperlink.
	Yet, in a related art, Bhagwan discloses a symmary may be made accessible to the user via a hyperlink contained in association with the messages [0024].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the providing summarized information in a report with respect to content within messages in a summary linked to via a hyperlink of Bhagwan with the summarization of annotated message content in a conversation of Thirukovalluru in view of Lee in view of King in view of Yang in view of Carrer to have hyperlink. The combination would allow for, according to the motivation of Bhagwan, making it easier for a user to access all of the information contained in received messages [0002] such as by presenting a summary of multiple events in an aggregate form in a summary report [0003] which may be conveniently accessed via a hyperlink.

Regarding claim 19, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 15, as explained above.
Furthermore, Thirukovalluru teaches the at least one computer storage medium of claim 15, wherein the summary of the group conversation can be edited, referenced (as for referenced, the summary may be referenced by a supervisor to monitor the performance of the one or more customer care agents [0041]; Examiner’s note: while not prohibited, “can be edited” and “can be referenced” is/are non-functional descriptive language and/or an intended use), or sent to a second group conversation using the human-machine interface (the summary may be transmitted to a different conversation such as being handed-off between the first conversation to a second established group conversation [0041]; Examiner’s note: while not prohibited, “can be sent to a second group conversation” is non-functional descriptive language and/or an intended use).

	Furthermore, King teaches edited (editable confusion report ([0038] and [0054])).

	However, Thirukovalluru in view of Lee in view of King in view of Yang fails to specifically teach referenced by a link.
	Yet, in a related art, Carrer discloses a link to a conversation summary [0044].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a link to a conversation summary of Carrer with the summarization of annotated group conversation of Thirukovalluru in view of Lee in view of King in view of Yang to have link. The combination would allow for, according to the motivation of Carrer, easily allowing the user to catch up on the content of a conversation by providing a summary of the conversation to date to the 

	However, Thirukovalluru in view of Lee in view of King in view of Yang in view of Carrer fails to specifically teach hyperlink.
	Yet, in a related art, Bhagwan discloses a summary may be made accessible to the user via a hyperlink contained in association with the messages [0024].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the providing summarized information in a report with respect to content within messages in a summary linked to via a hyperlink of Bhagwan with the summarization of annotated message content in a conversation of Thirukovalluru in view of Lee in view of King in view of Yang in view of Carrer to have hyperlink. The combination would allow for, according to the motivation of Bhagwan, making it easier for a user to access all of the information contained in received messages [0002] such as by presenting a summary of multiple events in an aggregate form in a summary report [0003] which may be conveniently accessed via a hyperlink.


	Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirukovalluru in view of Lee in view of King in view of Yang, as applied above, and further in view of Fitzpatrick et al. (US 20030212746, Herein “Fitzpatrick”).
	Regarding claim 24, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claim 1, as explained above.
the computer-implemented method of claim 1, wherein the graphic image indicates an action (actionable items such as a user graphical input based on graphical indicators 122 and 124 and an actionable text annotation based on actionable item 123 (fig. 2)).

However, Thirukovalluru in view of Lee in view of King in view of Yang fails to specifically teach wherein a label of the labels is a textual representation of the action.
	Yet, in a related art, Fitzpatrick discloses user selectable graphic icons corresponding with a insertable visual identifier inserted into and associated with a particular message excerpt [0026], such as inserting an image of an icon of selectable icons 205 into a respective message excerpt, such as image 210 associated with the excerpt “I have a greyhound” (Fig. 2). That is, the visual indicators may be selected from text-based or icons such that the selection causes a visual representation of the selected image to be inserted within the group conversation. Thus, users can associate a chat communication message with by inserting text of a text-based visual identifier by conveniently selecting a visual identifier from, e.g, a menu of visual identifiers [0026].  For example, the user may select to add the visual indicator corresponding with a text-based visual representation of “Dogs” added based on a user selecting a corresponding graphical representation from the menu [0022].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the labeling the group conversation with a textual representation of Fitzpatrick with the assisted labeling of a group conversation of Thirukovalluru in view of Lee in view of King in view of Yang to have wherein a label of the labels is a textual representation of the action. The combination would allow for, according to the motivation of Fitzpatrick, in addition to the reasons mentioned above, making engagement of group conversations by users less cumbersome, such that a user can easily and efficiently annotate certain aspects of the conversation thus reducing the number of actions a user must take before generating the textual annotation ([0004] to [0010]). 

	Regarding claim 26, Thirukovalluru in view of Lee in view of King in view of Yang teaches the limitations of claims 1 and 24, as explained above.
	However, Thirukovalluru in view of Lee in view of King in view of Yang fails to specifically teach the computer-implemented method of claim 24, wherein the graphic image indicates the action of adding a topic label to the excerpt of the group conversation in the summary of the group conversation, wherein the label is a term Topic.
	Yet, in a related art, Fitzpatrick discloses labeling a group conversation with topics, such as the topic “Dogs” (155) labeling a particular excerpt of the group conversation (fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the labeling the group conversation with a textual representation of Fitzpatrick with the assisted labeling of a group conversation of Thirukovalluru in view of Lee in view of King in view of Yang to have wherein the graphic image indicates the action of adding a topic label to the excerpt of the group conversation in the summary of the group conversation, wherein the label is a term Topic. The combination would allow for, according to the motivation of Fitzpatrick, in addition to the reasons mentioned above, making engagement of group conversations by users less cumbersome, such that a user can easily and efficiently annotate certain aspects of the conversation thus reducing the number of actions a user must take before generating the textual annotation ([0004] to [0010]). 


	Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thirukovalluru in view of Lee in view of King in view of Yang in view of Fitzpatrick, as applied above, and further in view of In view of Kataria et al. (US 20160203566, Herein “Kataria”).
Regarding claim 25, Thirukovalluru in view of Lee in view of King in view of Yang in view of Fitzpatrick teaches the limitations of claims 1 and 24, as explained above.
	However, Thirukovalluru in view of Lee in view of King in view of Yang in view of Fitzpatrick fails to specifically teach the computer-implemented method of claim 24, wherein the graphic image indicates the action of adding an action item label to the excerpt of the group conversation in the summary of the group conversation, wherein the label is a phrase Action Item.
	Yet, in a related art, Kataria discloses labelling a message conversation [0004] such as by labeling using a dialogue act label or an issue status label ([0005] and [0006]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the action-item based labelling of Kataria with the group conversation labeling such as by labeling using a textual representation of a graphical selection item of Thirukovalluru in view of Lee in view of King in view of Yang in view of Fitzpatrick to have wherein the graphic image indicates the action of adding an action item label to the excerpt of the group conversation in the summary of the group conversation, wherein the label is a phrase Action Item. The combination would allow for, according to the motivation of Kataria, users to conveniently express their annotation thoughts on group conversations such as those among Twitter and Facebook users in a way that is easy to use such as would be the case among many interactions among numberous users, thus aaiding the user in conveniently entering the labels, such as for labeling a group conversation entity according to an action item desired by the user ([0002] to [0007]). 

Conclusion
The Applicant has introduced new dependent claims, necessitating a new ground(s) of rejection.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.